UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-152551 Trex Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 26-1754034 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1th Street, Suite 2110, Miami, Florida (Address of principal executive offices) (Zip Code) (305) 895-2865 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Title of each class registered: None Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of December 31, 2013, approximately $2,812.60. As of September 30, 2014, there were 1,938,881 shares of the issuer’s $.001 par value common stock issued and outstanding. Documents incorporated by reference. There are no annual reports to security holders, proxy information statements, or any prospectus filed pursuant to Rule 424 of the Securities Act of 1933 incorporated herein by reference. TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosures 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 21 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 24 PART III Item 10. Directors, Executive Officers and Corporate Governance 25 Item 11. Executive Compensation 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13. Certain Relationships and Related Transactions, and Director Independence 29 Item 14. Principal Accounting Fees and Services 29 PART IV Item 15. Exhibits, Financial Statement Schedules 30 2 PART I Forward-Looking Information This Annual Report of Trex Acquisition Corp. on Form 10-K contains forward-looking statements, particularly those identified with the words, “anticipates,” “believes,” “expects,” “plans,” “intends,” “objectives,” and similar expressions. These statements reflect management’s best judgment based on factors known at the time of such statements. The reader may find discussions containing such forward-looking statements in the material set forth under “Management’s Discussion and Analysis and Plan of Operations,” generally, and specifically therein under the captions “Liquidity and Capital Resources” as well as elsewhere in this Annual Report on Form 10-K. Actual events or results may differ materially from those discussed herein. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. ITEM 1. BUSINESS BACKGROUND We were incorporated on January 16, 2008 under the laws of the state of Nevada as Plethora Resources Inc. to commence operations in the business of consulting to oil & gas exploration companies interested in obtaining exploration and production licenses at auction for oil and gas properties in Russia. We were unable to fund our intended business and, on May 28, 2009 but effective February 1, 2009, we acquired a wholly owned subsidiary, Sync2 International Ltd, for the assumption of the debts of Sync2 Agency Ltd, a wholly owned subsidiary of Sync2 International Ltd. Sync2 Agency Ltd is an internet marketing and website development company. On May 14, 2009 we changed our name to Sync2 Networks Corp. On December 15, 2009, we shut down the operations of Sync2 Agency Ltd. after incurring substantial operating losses, and subsequently wrote-off the investment in Sync2 Agency Ltd. Domestication of Subsidiary On April 7, 2014, our Board of Directors deemed it in our best interests and our shareholders to domesticate our subsidiary, Sync2 International Ltd., as a corporation formed under the laws of Malta to a corporation formed under the laws of the State of Nevada (the "Domestication"), which under Nevada statutory law involves the transfer of an existing corporation from one jurisdiction to another whereby Sync2 International Ltd. shall cease all operations in Malta. On May 1, 2014, we filed Articles of Domestication with the Nevada Secretary of State effecting the domestication of Sync2 International Ltd. as a corporate entity formed under the laws of the State of Nevada, which domestication provides that Sync2 International Ltd. as domesticated in the State of Nevada shall be the same entity as Sync2 International Ltd. organized under the laws of Malta. FINRA Corporate Action/Information Statement on Form 14C On October 9, 2013, our Board of Directors and majority shareholders approved a reverse stock split of one for one thousand (1:1,000) of our total issued and outstanding shares of common stock (the “Stock Split”) and a change in our name from "Sync2 Networks Corp." to "Trex Acquisition Corp." (the "Name Change"). Pursuant to our Bylaws and the Nevada Revised Statutes, a vote by the holders of at least a majority of the Company’s outstanding votes was required to effect the Stock Split and the Name Change. Our articles of incorporation do not authorize cumulative voting. As of the record date of October 9, 2013, we had 103,046,175 voting shares of common stock issued and outstanding. The consenting stockholders of the shares of common stock were entitled to 62,863,800 votes, which represented approximately 61.0% of the voting rights associated with our shares of common stock. The consenting stockholders voted in favor of the Stock Split and the Name Change described herein in a unanimous written consent dated October 9, 2013. An information statement on Form 14(c) was filed with the Securities and Exchange Commission on December 11, 2013. 3 On December 11, 2013, we filed an Information Statement on Form 14(c) with the Securities and Exchange Commission, which was furnished to all holders of our common stock as of October 9, 2013, in connection with the action taken by written consent of holders of a majority of the outstanding voting power of the Company to authorize the following: (i) ratification of an amendment to the articles of incorporation (the "Name Change Amendment") to change our name from "Sync2 Networks Corp." to "Trex Acquisition Corp." (the "Name Change"); and (vi) ratification of a reverse stock split of one for one thousand (1:1,000) of our shares of common stock (the "Reverse Stock Split"). The name of the shareholder of record who holds in the aggregate a majority of our total issued and outstanding common stock and who signed the written consent of stockholders was Warren Gilbert holding of record 62,863,800 shares of common stock (61%). These actions were approved by written consent on October 9, 2013 by our Board of Directors and a majority of holders of our voting capital stock, in accordance with Nevada Revised Statutes. Our directors and majority of the shareholders of our outstanding capital stock, as of the record date of October 9, 2013.have approved the Name Change Amendment and the Reverse Split as determined were in the best interests of our Company and shareholders. The Board of Directors had previously considered factors regarding their approval of the Stock Split including, but not limited to: (i) current trading price of our shares of common stock on the OTC QB Market and potential to increase the marketability and liquidity of our common stock; (ii) possible reluctance of brokerage firms and institutional investors to recommend lower-priced stocks to their clients or to hold in their own portfolios; (iii) desire to meet future requirements of per-share price and net tangible assets and shareholders’ equity relating to admission for trading on other markets; and (iv) posturing us and our structure in favorable position in order to effectively negotiate with potential acquisition candidates regarding assets. Our Board of Directors approved the Name Change and the Stock Split and recommended our majority shareholders review and approve the Name Change and the Stock Split. The Stock Split was effected based upon the filing of appropriate documentation with FINRA. The Stock Split decreased our total issued and outstanding shares of common stock from approximately 103,046,175 shares to 103,046 shares of common stock. The common stock will continue to be $0.001 par value. Our trading symbol changed to "TRXA". The new cusip number for the Company is 89532J 108. The Name Change was effected to better reflect our future business operations. Change in Control On approximately August 14, 2013, there was a change in our control. In accordance with the terms and provisions of that certain escrow agreement dated March 31, 2012 (the "Escrow Agreement"), Warren Gilbert, who is the current President/Chief Executive Officer, Secretary, Treasurer/Chief Financial Officer and sole member of the Board of Directors, acquired in a private transaction an aggregate of 62,863,800 shares of our restricted common stock representing an equity interest of 61% of the total issued and outstanding shares. The amount of consideration paid was $325,000 and were outside funds from unrelated parties. The shares of common stock were acquired as follows: (i) 51,000,000 shares from Artur Etozov; and (ii) 11,863,800 shares from approximately ten separate shareholders each holding less than 5% of the total issued and outstanding. CURRENT BUSINESS OPERATIONS Kerr Utility Technologies Inc. On May 30, 2014, our Board of Directors approved the execution of a non-binding indication of interest in the form of a Term Sheet (the “Term Sheet”) with Kerr Utility Technologies Inc. ("Kerr") regarding a tax-free stock-for-stock exchange reverse merger transaction with Kerr (the "Merger"). In connection with the Merger, we intend to incorporate and establish Trex Acquisitions, Inc. as a Nevada corporation and our wholly owned subsidiary (the "Merger Sub") and Trex Merger, Inc., a Nevada corporation ("Newco") to accommodate the Kerr acquisition. Our Board of Directors has also approved a private placement offering to raise on an "all or none" basis an aggregate of $500,000 for Kerr’s benefit prior to consummation of the Merger. The foregoing information pertaining to the private placement offering should not be construed in any manner whatsoever as a solicitation to buy or offer to sell our common stock shares. 4 The Term Sheet provides that as condition precedents to the Merger: (i) all of our creditors holding notes shall convert or exchange their notes for our common stock shares; (ii) Kerr shall deliver to us its audited financial statements for the stub period ended 2013 and the fiscal year ended June 30, 2014 (the "Kerr Audited Financial Statements"); and (iii) we will adopt a stock incentive plan to create a pool of options representing approximately 10% of the fully diluted shares issued and outstanding on an as converted common stock equivalent basis. The Term Sheet further provides that we will file a "resale" Form S-1 Registration Statement with the Securities and Exchange Commission (“SEC”) to register all common stock shares held by our existing shareholders and maintain effectiveness of the "resale" registration statement from the effective date through twelve months, at which time exempt sales pursuant to Rule 144 of the Securities Act of 1933, as amended (“Securities Act”), may be permitted for purchasers of the shares and existing shareholders. The Term Sheet also provides that after consummation of the Merger, we will change our name to "Kerr Utility Technologies, Inc.", we shall have a Board of Directors consisting of five Board members, including one member appointed by us whereby such Board Member appointee shall serve as a member of both our audit and compensation committees. Conditions to closing the Merger include negotiating and drafting of definitive agreements, obtaining all necessary Board of Director and shareholder approval and third party consents, and satisfactory completion of our due diligence as well as Kerr. In the event Kerr fails to deliver to us the Kerr Audited Financial Statements, the proceeds of $500,000 raised pursuant to the private placement offering shall be held in escrow until the Kerr Audited Financial Statements have been delivered to us. As of the date of this Annual Report, management believes that we are close to finalizing the structure of the proposed merger and will consummate a definitive merger agreement within the next four weeks. Kerr provides consulting and contracted services to clients in the broadcast, microwave, and wireless industries. Readers of this Annual Report on Form 10-K cautioned of the following regarding the foregoing description of the Term Sheet: (a) the Term Sheet is a “non-binding indication of interest” and is not binding upon any of the parties and such proposed terms in the Term Sheet will not be binding upon any of the parties until they are incorporated into a final binding merger agreement that is executed by all parties to such agreement; (b) although our Board of Directors has approved of the proposed Merger and has full intention of proceeding with the Merger, there are no assurances that such Merger will ever be completed and if it does that the operations of Kerr will be successful; (c) the Merger will be subject to regulatory review by the SEC, including the filing of a “Super 8-K” filing with the SEC, corporate filings with the State of Nevada and written notice requirements to FINRA; and (d) we are presently considered a “shell company” (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended; however, as a result of the merger related transactions and Share Exchanges and providing current Form 10 Information in the “Super 8-K filing (subject to SEC Review and possible amendments to the “Super 8-K filing), we will have met the necessary requirements to satisfy the conditions contained in Rule 144(i)(2) under the Securities Act and cease to be a “shell company”. Kerr Business Operations In the event the Merger is consummated, our business operations will be those of Kerr. Kerr provides consulting and contracted services to clients in the broadcast, microwave, and wireless industries. Kerr intends to become an industry leader in the communications and cell tower industry through the following strategies: (i) applications as turnkey sight development, equipment installation, integration/commissioning, and emergency response services; (ii) hire and retain outstanding performance by technicians available for tower climbing, licensed electrical work and qualified personnel with the skills required to cost effectively meet our customers’ projects requirements; and (iii) consistently excel in safety training and awareness and to comply with regulatory practices. The below is a summary of the services provided by Kerr: Microwave. Microwave related service is one of Kerr’s core competencies. Kerr continually updates certifications, training staff on new products, and reviewing age-old industry standards. Its goal is to ensure that every microwave project will not only meet reliability standards, but will stand the test of time, weather, and 3rd party audits (including site owners and governing agencies such as the FCC. Services include: (i) project management and coordination; (ii) LOS surveys, donor searches and site selection; (iii) system design, engineering, coordination and licensing; (iv) antenna system installation and testing; (iv) radio system installation, testing and integration; (v) factory, bench, field-testing and acceptance; (vi) complete system rental and leasing; (vii) system upgrades; and (viii) emergency support, troubleshooting and maintenance. 5 Antenna Systems. Antenna and line installation is one of the fundamental tasks to be executed in a wireless network. Kerr employs certified tower personnel and sweep testers to perform these basic functions day in and day out. All personnel are certified and/or trained in connector installation, ground kit, weatherproofing, bending, entry port installation, jumper connections, connector torque specs, height verification procedures, azimuth verification procedures, and antenna installation requirements. Kerr routinely provide expert service, installation, and testing in the following areas: (i) boom arm, standoff, and custom mount installation; (ii) tower, monopole, water tank, rooftop, and stealth structure installation; (iii) antenna installation; (iv) amplifier, diplexer, and coupler installation; (v) RET system installation; (vi) down tilt and azimuth verification and adjustment; (vii) centerline verification; (viii) transmission line installation; (ix) grounding; (x) weather proofing; (xi) GPS system installation; (xii) paint to match, concealment upgrades, screening; (xiii) DAS system installation; (xiv) in building systems; (xv) microcell systems; (xv) cable support infrastructure; (xvi) entry port installation; (xvii) sweep testing; (xviii) antenna, jumper, and amplifier change outs; and (xix) troubleshooting, repairs, and maintenance Tower and Site Maintenance. Site maintenance is one of Kerr’s core services with focus on service and commitment to safety. Kerr’s reporting process and documentation packages solidify its service efforts and provides validation on the condition of systems/networks. Kerr tailors a maintenance program to fit specific needs and is available for non-contract “call-outs” at any time. Existing contracts are as basic as a once-a-year tower inspection to an expansive sole source regional commitment for all standard maintenance and emergency call outs covering hundreds of sites. Kerr currently offers contract maintenance services in the following disciplines: (i) tower inspections, audits, and repairs; (ii) FCC required inspections (microwave, broadcast, 2-way and more); (iii) microwave system maintenance; (iv) antenna and line inspections and maintenance; (v) equipment audits and verification; (vi) satellite system inspection and maintenance; (vii) fiber/telco testing and inspection; (viii) DC power and battery system inspection and maintenance; (ix) sweeping and testing; (x) site as-builts; (xi) Rf studies; (xii) antenna down-tilt, azimuth, and optimization services; (xiii) lighting maintenance; (xiv) HVAC maintenance; (xv) generator maintenance; (xvi) landscaping maintenance; (xvii) housekeeping; (xviii) decommissioning services; (xix) asset recovery; and (xx) safety and OSHA compliance inspections. Antenna System Installation and Integration. Kerr believes that quality, safety, structural integrity, reliability, and aesthetics are all key elements to successful microwave antenna system deployment efforts. Plumb and structurally sound mounts, number, type, and placement of stiff arms, clean waveguide routes and proper bending radius, proper connector installation, dish assembly, rigging, proper grounding, and pressurization specifically impact each system. Kerr’s crews have been trained internally through Andrew Institute and by other manufacturers. Sweep testing is always performed, whether required or not. Properly trained technicians use Anritsu Wiltrons or HP Network analyzers to sweep coax, waveguide, and antennas. Kerr’s crew supervisors, leads, technicians, and project managers are all skilled in basic link budget calculations, and every hop has a completed engineering as-built identifying expected RSL's based on actual site and equipment parameters. Path alignments are then performed using several methods, again by trained personnel. Signal generators and spectrum analyzers, path boxes, or simply utilizing known AGC curves and actual system radios. All alignments are validated with the as-built engineering, actual sweeps, and test equipment readings. Antenna centerlines are provided using drop tapes for all dish installations. A comprehensive installation report including photos, engineering as-builts, and all test/alignment results are also standard deliverables provided by Kerr. Ancillary Equipment Installation. Kerr provides full service microwave systems installation, testing, and integration. Its technicians are experienced with all facets of microwave system deployment, ancillary equipment and hardware. Its technicians are experienced with the design, installation, testing, and integration of the following equipment: (i) cross connect equipment; (ii) muxes; (iii) patch panels; (iv) switchers; (v) routers; (vi) controllers; (vii) dehydrators; (viii) DC power; (ix) AC power; (x) grounding; (xi) racking; (xii) earthquake bracing; and (xiii) cable ladder. Kerr’s technicians are experienced with both optical and copper interface equipment as well as Ethernet applications. Kerr navigates in and around mixed technology and migrating systems. Troubleshooting, Maintenance and Repair. Kerr offers a wide range of site, microwave, tower, and antenna maintenance and support services. Kerr offers quality troubleshooting, preventative and corrective maintenance, and repair services that can be tailored to a customer’s specific needs. From routine monthly maintenance to on-call maintenance 24 hours a day, Kerr customizes packages to suit the network's needs of a customer. A microwave system that is designed and installed properly will be more reliable than leased facilities, but these systems do need to be maintained for system integrity and FCC compliance. In some cases robust systems may encounter unexpected damage due to weather or other occurrences, and interference, fading, and poorly designed or installed systems can create problems. Kerr routinely responds, troubleshoots and repairs problematic microwave systems. Kerr provides customers with recommendations, new designs, budgetary proposals, and corrective action details for every emergency “call out” responded to. Kerr also offers flexible and cost effective preventive maintenance services as follows: (i) path re-alignment; (ii) stiff-arm upgrades, additions, and corrections; (iii) ice shield installation; (iv) mount replacement, correction; (v) interference mitigation; (vi) LOS verification, fresnel clearance verification; (vii) lease line testing; (viii) radio troubleshooting; (ix) DC power troubleshooting; (x) cross connect testing and troubleshooting; (xi) interconnect cabling testing and re-termination; (xii) waveguide sweeps; (xiii) power level verification; (xiv) frequency verification; (xv) waveguide/coax connection replacement; (xvi) feed horn leveling, polarity check; and (xvi) pressurization troubleshooting and correction. 6 Prior Business Operations We were previously engaged in the business of acquiring and developing internet marketing and web site development entities and/or their individual software programs to assist third-party clients in marketing their products and in maximizing the use of the internet to achieve those third-party clients' ultimate business objectives. However, based upon the effective date of the Name Change and the Term Sheet, we anticipate that the nature of our business operations will change. RESEARCH AND DEVELOPMENT During the last three fiscal years no time was spent on specialized research and development activities and has no plans are contemplated in the future. EMPLOYEES AND EMPLOYMENT AGREEMENTS As of the date of this Annual Report, we have no employees other than our officers, Warren Gilbert as President/Chief Executive Officer/Chief Financial Officer, and Frank Horkey as Vice President. We do not currently have formal employment agreements with either Messrs Gilbert or Horkey. We anticipate that we will retain independent contractors as consultants to support our expansion and business development. We are not a party to any employment agreements. ITEM 1A. RISK FACTORS An investment in these securities involves an exceptionally high degree of risk and is extremely speculative in nature. Following are what we believe are all the material risks involved if you decide to purchase shares in this offering. The risks described below are the ones we believe are most important for you to consider. These risks are not the only ones that we face. If events anticipated by any of the following risks actually occur, our business, operating results or financial condition could suffer and the price of our common stock could decline. RISKS RELATING TO OUR BUSINESS IN EVENT MERGER IS NOT CONSUMMATED In the Event the Merger is Not Consummated, as Part of Our Potential Growth Strategy, We Will be Required to Seek Further Business Opportunities. In the event the Merger is not consummated, and as part of our growth strategy, we will be required to seek and identify further prospective business opportunities. Any subsequent acquisition may pose substantial risks to our business, financial condition, and results of operations. In pursuing potential acquisitions, we will compete with other companies, many of which have greater financial and other resources to acquire a business with potential successful revenue generating ability and attractive business operations. Even if we are successful in acquiring a further business and its operations, there is no guarantee it will produce revenue at any anticipated level. There can be no assurance that we will be able to successfully integrate some other type of business operations, which could result in substantial costs and delays or other operational, technical, or financial problems. Further, potential acquisitions could disrupt any ongoing business operations. If any of these events occur, it would have a material adverse effect upon our operations and results from operations. 7 We Will Need to Secure Additional Financing if the Merger is Not Consummated to Further Business Operations. In the event the Merger is not consummated, we will require significant additional financing in order to commence and continue any business operations. Furthermore, if the cost of our planned business operations are greater than anticipated, we may have to seek additional funds through public or private share offerings or arrangements with corporate partners. There can be no assurance that we will be successful in our efforts to raise these required funds, or on terms satisfactory to us. In the event the Merger is not consummated, the continued development of our business will depend upon our ability to establish commercial viability and to ultimately develop cash flow from operations and reach profitable operations. We currently are in the development stage. We are experiencing significant negative cash flow. Accordingly, the sources of funds presently available to us are through the sale of equity. We presently believe that significant debt financing will not be an alternative to us as we are a development company. In the event the Merger is not consummated, we may finance our business by offering an interest in future assets or to obtain project or operating financing from financial institutions, neither of which is presently intended. If we are unable to obtain this additional financing, we will not be able to continue business operations and our assessment of the commercial viability of any assets. Further, if we are able to establish that development of future business operations is commercially viable, our inability to raise additional financing at this stage would result in our inability to generate potential revenue. We Have a History of Operating Losses and There Can Be No Assurance We Will Be Profitable in the Future. We have a history of operating losses, expect to continue to incur losses, and may never be profitable, and we must be considered to be in the developmental Further, we may be dependent on sales of our equity securities and debt financing to meet our cash requirements. Although we recorded a net profit of $466,759 for fiscal year ended June 30, 2013 as compared to a net loss of $37,637 for fiscal year ended June 30, 2014, we have incurred net losses of $1,404,207 since inception (January 16, 2008) to June 30, 2014. As of June 30, 2014, we had an accumulated deficit of $698,493. Further, we do not expect positive cash flow from operations in the near term. We anticipate a change in business operations. Therefore, it is quite likely that additional capital may be required in the event further working capital is necessary because our operating costs will increase beyond our expectations or we encounter greater costs associated with general and administrative expenses or offering costs. We May Need Additional Capital in the Future, But There is No Assurance That Funds Will Be Available on Acceptable Terms, or at All. We may need to raise additional funds in order to achieve growth pertaining to the business operations of Kerr or fund other business initiatives. This financing may not be available in sufficient amounts or on terms acceptable to us and may be dilutive to existing stockholders if raised through additional equity offerings. Additionally, any securities issued to raise funds may have rights, preferences or privileges senior to those of existing stockholders. If adequate funds are not available or are not available on acceptable terms, our ability to expand, develop or enhance services or products, or respond to competitive pressures may be materially limited. Any Existing Indebtedness Could Adversely Affect Our Financial Condition and We May Not Be Able to Fulfill Our Debt Obligations. Any proposed indebtedness may contain various covenants that may limit our ability to, among other things: (i) incur or guarantee additional indebtedness; (ii) pay dividends or make other distributions to our stockholders; (iii) make restricted payments; (iv) engage in transactions with affiliates; and (v) enter into proposed business transactions or combinations. These restrictions could limit our ability to withstand general economic downturns that could affect our business, obtain future financing, make acquisitions or capital expenditures, conduct operations or otherwise capitalize on business opportunities that may arise. Additionally, if we incur substantial debt for working capital purposes, we may use a significant portion of our cash flow to pay interest on our outstanding debt, limiting the amount available for working capital, capital expenditures and other general corporate purposes. We Will Need to Restructure Our Business to Realize Any Profitability and Cash Flow. Based upon the termination of current business operations, the possibility that the Merger will not be consummated and thus the unknown of future business prospects, we anticipate we may experience significant fluctuations in our operating results and rate of growth. Due to our limited operating history, we may not be able to accurately forecast our rate of growth. We base our current and future expense levels and our investment plans on estimates of operating costs associated with Kerr involving new business operations and consummation of contractual relations. Our current expenses and investments are to a large extent currently fixed, and we may not be able to adjust our spending quickly enough if our future prospects regarding Kerr fall short of our expectations. Any potential revenue growth may not be sustainable and our company-wide percentage growth rate will decrease in the future. 8 We Depend on the Efforts and Abilities of Our Officers. We currently have two officers who are Warren Gilbert as our President/Chief Executive Officer/Chief Financial Officer, and Frank Horkey as our VicePresident. Outside demands on our officers’ time may preventthem from devoting sufficient time to our operations. In addition, the demands on these individuals time will increase because of our status as a public company. Messrs. Gilbert and Horkey, and the current officers of Kerr, have limited experience in managing a public company, which may impact our ability to meet our financial and business objectives as potential investors may not want to invest in a company whose management has limited public company management experience. The interruption of the services of our management could significantly hinder our operations, profits and future development, if suitable replacements are not promptly obtained. We do not currently have any executive compensation agreements. We cannot guaranty that our management will remain with us. Our Management Ranks are Thin, and Losing or Failing to Add Key Personnel Could Affect Our Ability to Successfully Grow Our Business. Our future performance depends substantially on the continued service of our management. In particular, our success depends upon the continued efforts of our management personnel, including our officers Messrs. Gilbert and Horkey, and the proposed management of Kerr in the event the Merger is consummated. We cannot guarantee that Messrs. Gilbert and Horkey or the management of Kerr will remain. The Costs to Meet our Reporting Requirements as a Public Company Subject to the Securities Exchange Act of 1934 will be Substantial and May Result in Us Having Insufficient Funds to Operate our Business. We will incur ongoing expenses associated with professional fees for accounting and legal expenses associated with being a public company. We estimate that these costs will range up to $30,000 per year for the next few years. Those fees will be higher if our business volume and activity increases. Those obligations will reduce and possibly eliminate our ability and resources to fund our operations and may prevent us from meeting our normal business obligations. Our Auditors Have Questioned Our Ability to Continue Operations as a “Going Concern.” Investors May Lose All of Their Investment if We are Unable to Continue Operations and Generate Revenues. We hope to obtain significant revenues from future product sales. In the absence of significant sales and profits, we may seek to raise additional funds to meet our working capital needs, principally through the additional sales of our securities. However, we cannot guarantee that we will be able to obtain sufficient additional funds when needed, or that such funds, if available, will be obtainable on terms satisfactory to us. As a result, substantial doubt exists about our ability to continue as a going concern. We are Subject to the Section 15(d) Reporting Requirements Under the Securities Exchange Act of 1934 Which Does Not Require a Company to File All the Same Reports and Information as a Fully Reporting Company Pursuant to Section 12. We aresubject to the Section 15(d) reporting requirements according to the Securities Exchange Act of 1934, or Exchange Act. As a filer subject to Section 15(d) of the Exchange Act: · we are not required to prepare proxy or information statements; · we will be subject to only limited portions of the tender offer rules; · our officers, directors, and more than ten (10%) percent shareholders are not required to file beneficial ownership reports about their holdings in our company; · our officers, directors, and more than ten (10%) percent shareholders are not subject to the short-swing profit recovery provisions of the Exchange Act; and · more than five percent (5%) holders of classes of your equity securities will not be required to report information about their ownership positions in the securities. 9 RISKS RELATED TO THE BUSINESS OF KERR IN EVENT MERGER IS CONSUMMATED A Failure to Successfully Execute Kerr’s Strategy of Acquiring Other Businesses to Grow Kerr Could Adversely Affect Kerr’s Business, Financial Condition and Results of Operation. Kerr intends to expand its business through, among other things, acquiring companies. However, Kerr may be unable to find suitable acquisition candidates or to complete acquisitions on favorable terms, if at all. Kerr’s acquisition strategy is subject to the following risks: (i) difficulty integrating the acquired companies; (ii) ongoing business and management’s attention may be disrupted or diverted by transition or integration issues and the complexity of managing geographically or culturally diverse enterprises; (iii) non-realization of anticipated cost savings or other financial benefits; (iv) difficulty applying expertise in one market to another market; (v) difficulty retaining or hiring key personnel, customers and suppliers to maintain expanded operations; (vi) inadequate internal resources to support Kerr’s operations as it expands, particularly if Kerr is awarded a significant number of contracts from an acquisition; (vii) difficulty retaining and obtaining required regulatory approvals, licenses and permits; (viii) inability to obtain additional equity or debt financing on terms acceptable to Kerr or at all and any such financing could result in dilution to stockholders, impact ability to service debt within scheduled repayment terms and inclusion of covenants or other restrictions that would impede ability to manage operations; (ix) failure to or inability to discover liabilities of any acquired companies during course of performance of due diligence; and (x) required to record additional goodwill as a result of an acquisition, which would reduce tangible net worth. Any of these risks could prevent us from executing an acquisition growth strategy, which could adversely affect Kerr’s business, financial condition, results of operations and prospects. Kerr Derives a Significant Portion of Its Revenue From Master Service Agreements That May be Cancelled by Customers on Short Notice or Which We May be Unable to Renew of Favorable Terms or at All. In Such Event, Kerr’s Revenues and Results of Operations May be Negatively Impacted. During fiscal year ended December 31, 2013, Kerr derived 100% of its revenues from master service agreements and long-term contracts, primarily through Ericsson Inc., none of which require Kerr’s customers to purchase a minimum amount of services. The majority of these contracts may be cancelled by Kerr customers upon minimum notice (typically 60 days), regardless of whether or not Kerr is in default. In addition, many of these contracts permit cancellation of particular purchase orders or statements of work without any notice. Should any of the foregoing occur, Kerr’s results of operations will be negatively affected. Kerr’s Results of Operations May be Negatively Impacted From Its Master Service Agreements. Master service agreements typically do not require Kerr customers to assign a specific amount of work to Kerr until a purchase order or statement of work is signed. Consequently, projected expenditures by customers are not assured until a definitive purchase order or statement of work is placed with Kerr and the work is completed. Furthermore, Kerr customers generally require competitive bidding of these contracts. As a result, Kerr could be underbid by its competitors or required to lower the price charged under a contract being rebid. The loss of work obtained through master service agreements and long-term contracts or the reduced profitability of such work could adversely affect Kerr’s business or results of operations. If Kerr Does Not Accurately Estimate the Overall Costs When It Bids on a Contract That is Awarded to Kerr, Kerr May Achieve a Lower Than Anticipated Profit or Incur a Loss on the Contract. A significant portion of Kerr’s revenues is from fixed unit price contracts that require Kerr to perform the contract for a fixed unit price irrespective of its actual costs. Kerr bids for these contracts based on its estimates of overall costs, but cost overruns may cause Kerr to incur losses. The costs incurred and any net profit realized on such contracts can vary, sometimes substantially, from the original projections due to a variety of factors, including, but not limited to: (i) onsite conditions that differ from those assumed in the original bid; (ii) delays in project starts or completion, including as a result of weather conditions; (iii) fluctuations in the cost of materials to perform under a contract; (iv) contract modifications creating unanticipated costs not covered by change orders; (v) changes in availability, proximity and costs of construction materials, as well as fuel and lubricants for our equipment; (vi) availability and skill level of workers in the geographic location of a project; (vii) suppliers’ or subcontractors’ failure to perform due to various reasons, including bankruptcy; (viii) fraud or theft committed by Kerr employees; (ix) mechanical problems with machinery or equipment; (x) citations or fines issued by any governmental authority; (xi) difficulties in obtaining required governmental permits or approvals or performance bonds; (xii) changes in applicable laws and regulations; and (xiii) claims or demands from third parties alleging damages arising from Kerr’s work or from the project of which Kerr’s work is a part. 10 Kerr’s Contracts May Require Extra Performance or Change Order Work Which May Result in Disputes and Adversely Affect its Business, Financial Condition and Results of Operations. Kerr’s contracts generally require it to perform extra or change order work as directed by the customer, even if the customer has not agreed in advance on the scope or price of the extra work to be performed. This process may result in disputes over whether the work performed is beyond the scope of the work included in the original project plans and specifications or, if the customer agrees that the work performed qualifies as extra work, the price that the customer is willing to pay. Kerr generally recognizes revenues when services are invoiced. To the extent that actual recoveries with respect to change orders or amounts subject to contract disputes or claims are less than the estimates used in its financial statements, the amount of any shortfall will reduce Kerr’s future revenues and profits, and this could adversely affect its reported working capital and results of operations. In addition, any delay caused by the extra work may adversely impact the timely scheduling of other project work and Kerr’s ability to meet specified contract milestone dates. Kerr Derives a Significant Portion of Its Revenue From One Customer. In the Event Kerr Should Loose That Customer, Its Business, Financial Condition and Results of Operations May be Negatively Impacted. Kerr’s one major customer, Ericsson, Inc., accounted for approximately 95% of its total revenues for fiscal year ended December 31, 2013. Should Ericsson Inc. terminate its business relationship with Kerr, Kerr’s operations, revenues and results of operation will be negatively impacted. Kerr’s Business is Labor Intensive and if Kerr is Unable to Attract and Retain Key Personnel and Skilled Labor or if Kerr Encounters Labor Difficulties, Its Ability to Bid for and Successfully Complete Contracts May be Negatively Impacted. Kerr’s ability to attract and retain reliable, qualified personnel is a significant factor that enables Kerr to successfully bid for and profitably complete its work. Kerr’s future success depends on its ability to attract, hire and retain project managers, programmers, supervisors, foremen, laborers and other highly skilled personnel. Kerr’s ability to do so depends on a number of factors, such as general rates of employment, competitive demands for employees possessing the skills Kerr needs and the level of compensation required to hire and retain qualified employees. Kerr may also spend considerable resources training employees who may then be hired by competitors, forcing Kerr to spend additional funds to attract personnel to fill those positions. Competition for employees is intense, and Kerr could experience difficulty hiring and retaining the personnel necessary to support its business.Kerr’s labor expenses may also increase as a result of a shortage in the supply of skilled personnel. If Kerr does not succeed in retaining its current employees and attracting, developing and retaining new highly skilled employees, its reputation may be harmed and future earnings may be negatively impacted. If Kerr is Unable to Attract and Retain Qualified Executive Officers and Managers, Kerr Will be Unable to Operate Efficiently Which Could Adversely Affect Kerr’s Business, Financial Condition and Results of Operations. Kerr depends on the continued efforts and abilities of its executive officers to establish and maintain its customer relationships and identify strategic opportunities. The loss of any one of them could negatively affect Kerr’s ability to execute its business strategy and adversely affect its business, financial condition, results of operations and prospects.Competition for managerial talent with significant industry experience is high and Kerr may lose access to executive officers for a variety of reasons, including more attractive compensation packages offered by competitors. Although Kerr has entered into employment agreements with certain of its executive officers and certain other key employees, Kerr cannot guarantee that any of them or other key management personnel will remain employed by Kerr for any length of time. Kerr Maintains a Workforce Based Upon Current and Anticipated Workloads and Thus May Incur Significant Costs in Adjusting Its Workforce Demands, Including Addressing Understaffing of Contracts if It Does Not Receive Future Contract Awards or if These Awards are Delayed. Kerr’s estimates of future performance depend, in part, upon whether and when it will receive certain new contract awards. Kerr’s estimates may be unreliable and can change from time to time. In the case of larger projects, where timing is often uncertain, it is particularly difficult to project whether and when Kerr will receive a contract award. The uncertainty of contract award timing can present difficulties in matching workforce size with contractual needs. If an expected contract award is delayed or not received, Kerr could incur significant costs resulting from retaining more staff than is necessary. Similarly, if Kerr underestimate the workforce necessary for a contract, Kerr may not perform at the level expected by the customer and harm its reputation with the customer. Each of these may negatively impact Kerr’s business, financial condition, results of operations and prospects. 11 Timing of the Award and Performance of New Contracts Could Adversely Affect Kerr’s Business, Financial Condition and Results of Operations. It is difficult for Kerr to predict whether and when new contracts will be offered for tender because these contracts frequently involve a lengthy and complex design and bidding process, which is affected by a number of factors, such as market conditions, financing arrangements and governmental approvals. Because of these factors, Kerr’s results of operations and cash flows may fluctuate from quarter to quarter and year to year, and the fluctuation may be substantial. Such delays, if they occur, could adversely affect Kerr’s operating results for current and future periods until the affected contracts are completed. Kerr’s Operating Results May Fluctuate Due to Factors that are Difficult to Forecast and not Within Kerr’s Control. Kerr’s past operating results may not be accurate indicators of future performance.Kerr’s operating results have fluctuated significantly in the past and could fluctuate in the future. Factors that may contribute to fluctuations include: (i) changes in aggregate capital spending, cyclicality and other economic conditions, or domestic and international demand in the industries Kerr serves; (ii) Kerr’s ability to effectively manage its working capital; (iii) Kerr’s ability to satisfy consumer demand in a time and cost-effective manner; (iv) pricing and availability of labor and materials; (v) inability to adjust certain fixed costs and expenses for changes in demand; (vi) shifts in geographic concentration of customers, supplies and labor pools; and (vii) seasonal fluctuations in demand and Kerr’s revenue. Unanticipated Delays Due to Adverse Weather Conditions, Global Climate Change and Difficult Work Sites and Environments May Slow Completion of Kerr’s Contracts, Impair Its Customer Relationships and Adversely Affect Its Business, Financial Condition and Results of Operations. Because most of Kerr’s work is performed outdoors, Kerr’s business is impacted by extended periods of inclement weather and is subject to unpredictable weather conditions, which could become more frequent or severe if general climatic changes occur.Generally, inclement weather is more likely to occur during the winter season, which falls during Kerr’s second and third fiscal quarters. Additionally, adverse weather conditions can result in project delays or cancellations, potentially causing Kerr to incur additional unanticipated costs, reductions in revenues or the payment of liquidated damages. In addition, some of Kerr’s contracts require that Kerr assumes the risk that actual site conditions vary from those expected. Significant periods of bad weather typically reduce profitability of affected contracts, both in the current period and during the future life of affected contracts, which can negatively affect its results of operations in current and future periods until the affected contracts are completed. Some of Kerr’s projects involve procurement and construction phases that may occur over extended time periods. Kerr may encounter delays in designs or materials provided by the customer or a third party, equipment and material delivery delays, schedule changes, delays from customer failure to timely obtain rights-of-way, weather-related delays, delays by subcontractors in completing their portion of the project and other factors, some of which are beyond Kerr’s control, but which may impact its ability to complete a project within the original delivery schedule. Environmental and Other Regulatory Matters Could Adversely Affect Kerr’s Ability to Conduct Its Business and Could Require Expenditures that Could Adversely Affect Its Business, Financial Condition and Results of Operations. Kerr’s operations are subject to laws and regulations relating to workplace safety and worker health that, among other things, regulate employee exposure to hazardous substances. While immigration laws require Kerr to take certain steps intended to confirm the legal status of its immigrant labor force, Kerr may nonetheless unknowingly employ illegal immigrants.Violations of laws and regulations could subject Kerr to substantial fines and penalties, cleanup costs, third-party property damage or personal injury claims.In addition, these laws and regulations have become, and enforcement practices and compliance standards are becoming, increasingly stringent. Moreover, Kerr cannot predict the nature, scope or effect of legislation or regulatory requirements that could be imposed, or how existing or future laws or regulations will be administered or interpreted, with respect to products or activities to which it has not been previously applied. Compliance with more stringent laws or regulations, as well as more vigorous enforcement policies of the regulatory agencies, could require Kerr to make substantial expenditures for, among other things, pollution control systems and other equipment that Kerr does not currently possess, or the acquisition or modification of permits applicable to its activities. If Kerr Fails to Maintain Qualifications Required by Certain Governmental Entities, Kerr Could be Prohibited From Bidding on Certain Contracts. If Kerr does not maintain qualifications required by certain governmental entities, such as low voltage electrical licenses, Kerr could be prohibited from bidding on certain governmental contracts. A cancellation of an unfinished contract or Kerr’s exclusion from the bidding process could cause its work crews to be idled for a significant period of time until other comparable work becomes available, which could adversely affect its business and results of operations. The cancellation of significant contracts or disqualification from bidding for new contracts could reduce Kerr’s revenues and profits and adversely affect its business, financial condition, results of operations and prospects. 12 Fines, Judgments and Other Consequences Resulting From Kerr’s Failure to Comply With Regulations or Adverse Outcomes in Litigation Proceedings Could Adversely Affect Kerr’s Business, Financial Condition and Results of Operation. From time to time, Kerr may be involved in lawsuits and regulatory actions, including class action lawsuits that are brought or threatened against it in the ordinary course of business. These actions may seek, among other things, compensation for alleged personal injury, workers’ compensation, violations of the Fair Labor Standards Act and state wage and hour laws, employment discrimination, breach of contract, property damage, punitive damages, civil penalties, and consequential damages or other losses, or injunctive or declaratory relief. Any defects or errors, or failures to meet our customers’ expectations could result in large damage claims against Kerr. Claimants may seek large damage awards and, due to the inherent uncertainties of litigation, Kerr cannot accurately predict the ultimate outcome of any such proceedings. Any failure to properly estimate or manage cost, or delay in the completion of projects, could subject Kerr to penalties. The ultimate resolution of these matters through settlement, mediation or court judgment could have a material impact on Kerr’s financial condition, results of operations and cash flows. Regardless of the outcome of any litigation, these proceedings could result in substantial cost and may require Kerr to devote substantial resources to defend itself. When appropriate, Kerr establishes reserves for litigation and claims that it believes to be adequate in light of current information, legal advice and professional indemnity insurance coverage, and Kerr adjusts such reserves from time to time according to developments. If Kerr’s reserves are inadequate or insurance coverage proves to be inadequate or unavailable, Kerr’s business, financial condition, results of operations and prospects may suffer. Kerr Employs and Assigns Personnel in the Workplaces of Other Businesses, Which Subjects Kerr to a Variety of Possible Claims That Could Adversely Affect Kerr’s Business, Financial Condition and Results of Operation. Kerr employs and assigns personnel in the workplaces of other businesses. The risks of these activities include possible claims relating to: (i) discrimination and harassment; (ii) wrongful termination of denial of employment; (iii) violation of employment rights related to employment screening or privacy issues; (iv) classification of employees, including independent contractors; (v) employment of illegal aliens; (vi) violations of wage and hour requirements; (vii) retroactive entitlement to employee benefits; and (viii) errors and omissions by Kerr’s temporary employees. Claims relating to any of the above could subject Kerr to monetary fines or reputational damage, which could adversely affect its business, financial condition, results of operations and prospects. Increases in the Cost of Fuel Could Adversely Affect Kerr’s Business, Financial Condition and Results of Operation. The price of fuel needed to run Kerr’s vehicles and equipment is unpredictable and fluctuates based on events outside Kerr’s control, including geopolitical developments, supply and demand for oil and gas, actions by the OPEC and other oil and gas producers, war and unrest in oil producing countries, regional production patterns and environmental concerns. Most of Kerr’s contracts do not allow it to adjust our pricing. Accordingly, any increase in fuel costs could adversely affect Kerr’s business, financial condition, results of operations and prospects. Kerr’s Insurance Coverage May be Inadequate to Cover All Significant Risk Exposures. Kerr will be exposed to liabilities that are unique to the services it provides. While Kerr intends to maintain insurance for certain risks, the amount of Kerr’s insurance coverage may be inadequate to cover all claims or liabilities, and Kerr may be forced to bear substantial costs resulting from risks and uncertainties of its business. It is also not possible to obtain insurance to protect against all operational risks and liabilities. The failure to obtain adequate insurance coverage on terms favorable to Kerr, or at all, could have a material adverse effect on Kerr’s business, financial condition, results of operations and prospects. Kerr’s Operations are Subject to Hazards That May Cause Personal Injury or Property Damage Thereby Subjecting Kerr to Liabilities and Possible Losses, Which May Not be Covered by Insurance. Kerr’s workers are subject to hazards associated with providing construction and related services on cell sites. For example, some of the work Kerr performs is underground. If the field location maps supplied to Kerr are not accurate, or if objects are present in the soil that are not indicated on the field location maps, Kerr’s underground work could strike objects in the soil containing pollutants that could result in a rupture and discharge of pollutants. In such a case, Kerr may be liable for fines and damages. These operating hazards can cause personal injury and loss of life, damage to or destruction of property, plant and equipment and environmental damage. Even though Kerr believes that the insurance coverage it maintains is in amounts and against the risks that Kerr believes are consistent with industry practice, this insurance may not be adequate to cover all losses or liabilities that Kerr may incur in its operations. To the extent that Kerr experiences a material increase in the frequency or severity of accidents or workers’ compensation claims, or unfavorable developments on existing claims, its business, financial condition, results of operations and prospects could be adversely affected. 13 The Occupational Safety and Health Act of 1970, as amended, or OSHA, establishes certain employer responsibilities, including the maintenance of a workplace free of recognized hazards likely to cause death or serious injury, compliance with standards promulgated by the Occupational Health and Safety and Health Administration and various recordkeeping, disclosure and procedural requirements. While Kerr has invested, and will continue to invest, substantial resources in occupational health and safety programs, serious accidents or violations of OSHA rules may subject Kerr to substantial penalties, civil litigation or criminal prosecution, which could adversely affect its business, financial condition, results of operations and prospects. Defects in Kerr’s Specialty Contracting Services May Give Rise to Claims Against Kerr, Increase Its Expenses or Harm Its Reputation. Kerr’s specialty contracting services are complex and its final work product may contain defects. Kerr has not historically accrued reserves for potential claims as they have been immaterial. The costs associated with such claims, including any legal proceedings, could adversely affect Kerr’s business, financial condition, results of operations and prospects. Kerr’s Industry is Highly Competitive With a Variety of Larger Companies With Greater Resources Competing Against Kerr and Its Failure to Compete Effectively Could Reduce the Number of New Contracts Awarded to Kerr or Adversely Affect Kerr’s Market Share and Harm Its Financial Performance The contracts on which Kerr bids are generally awarded through a competitive bid process with awards generally being made to the lowest bidder, but sometimes are based on other factors such as shorter contract schedules or prior experience with the customer. Within Kerr’s markets, Kerr competes with many national, regional, local and international service providers. Price is often the principal factor in determining which service provider is selected by its customers, especially on smaller, less complex projects. As a result, any organization with adequate financial resources and access to technical expertise may become a competitor. Smaller competitors are sometimes able to win bids for these projects based on price alone because of their lower costs and financial return requirements. Additionally, Kerr’s competitors may develop the expertise, experience and resources to provide services that are equal or superior in both price and quality to Kerr’s services, and Kerr may not be able to maintain or enhance its competitive position. Kerr also faces competition from the in-house service organizations of its customers whose personnel perform some of the services that Kerr provides. Some of Kerr’s competitors have already achieved greater market penetration than Kerr has in the markets in which it competes, and some have greater financial and other resources than Kerr does. A number of national companies in Kerr’s industry are larger than Kerr is and, if they so desire, could establish a presence in Kerr’s markets and compete with Kerr for contracts. As a result of this competition, Kerr may need to accept lower contract margins in order to compete against competitors that have the ability to accept awards at lower prices or have a pre-existing relationship with a customer. If Kerr is unable to compete successfully in its markets, its business, financial condition, results of operations and prospects could be adversely affected. Many of the Industries Kerr Serves are Subject to Consolidation and Rapid Technological and Regulatory Change and Kerr’s Inability or Failure to Adjust to Its Customers’ Changing Needs Could Reduce Demand for Its Services. Kerr will continue to derive a substantial portion of its revenue from customers in the telecommunications and utilities industries. The telecommunications and utilities industries are subject to rapid changes in technology and governmental regulation.Changes in technology may reduce the demand for the services Kerr provides. For example, new or developing technologies could displace the wire line systems used for the transmission of voice, video and data, and improvements in existing technology may allow telecommunications providers to significantly improve their networks without physically upgrading them. Alternatively, Kerr’s customers could perform more tasks themselves, which would cause Kerr’s business to suffer. Additionally, the telecommunications and utilities industries have been characterized by a high level of consolidation that may result in the loss of one or more of Kerr’s customers. Kerr’s failure to rapidly adopt and master new technologies as they are developed in any of the industries Kerr serves or the consolidation of one or more of its significant customers could adversely affect its business, financial condition, results of operations and prospects. Further, many of Kerr’s telecommunications customers are regulated by the Federal Communications Commission, or the FCC, and other international regulators. The FCC and other regulators may interpret the application of their regulations in a manner that is different than the way such regulations are currently interpreted and may impose additional regulations, either of which could reduce demand for Kerr’s services and adversely affect its business and results of operations. 14 Economic Downturns Could Cause Capital Expenditures in the Industries Kerr Serves to Decrease, Which May Adversely Affect Kerr’s Business, Financial Condition and Results of Operation. The demand for Kerr’s services has been and will likely continue to be cyclical in nature and vulnerable to general downturns in the United States economy.The United States economy is still recovering from a recession, and growth in United States economic activity has remained slow. It is uncertain when these conditions will significantly improve. The wireless telecommunications industry is particularly cyclical in nature and vulnerable to general downturns in the United States and international economies. Kerr’s customers are affected by economic changes that decrease the need for or the profitability of their services. This can result in a decrease in the demand for Kerr’s services andpotentially result in the delay or cancellation of projects by its customers.Slow-downs in real estate, fluctuations in commodity prices and decreased demand by end-customers for services could affect Kerr’s customers and their capital expenditure plans. As a result, some of Kerr’s customers may opt to defer or cancel pending projects. A downturn in overall economic conditions also affects the priorities placed on various projects funded by governmental entities and federal, state and local spending levels. In general, economic uncertainty makes it difficult to estimate Kerr’s customer requirements for its services.Kerr’s plan for growth depends on expanding both in the United States and internationally. If economic factors in any of the regions in which Kerr plans to expand are not favorable to the growth and development of the telecommunications industries in those countries, Kerr may not be able to carry out our growth strategy, which could adversely affect its business, financial condition, results of operations and prospects. RISKS RELATED TO OUR COMMON STOCK. Investors Should Not Look to Dividends as a Source of Income. In the interest of reinvesting initial profits back into our business, we do not intend to pay cash dividends in the foreseeable future. Consequently, any economic return will initially be derived, if at all, from appreciation in the fair market value of our stock, and not as a result of dividend payments. The Trading Price of Our Common Stock on the OTC Bulletin Board Will Fluctuate Significantly and Stockholders May Have Difficulty Reselling Their Shares. As of the date of this Annual Report, our common stock trades on the Over-the-Counter Bulletin Board. There is a volatility associated with Bulletin Board securities in general and the value of your investment could decline due to the impact of any of the following factors upon the market price of our common stock: (i) disappointing results from our exploration or development efforts; (ii) failure to meet our revenue or profit goals or operating budget; (iii) decline in demand for our common stock; (iv) downward revisions in securities analysts' estimates or changes in general market conditions; (v) technological innovations by competitors or in competing technologies; (vi) lack of funding generated for operations; (vii) investor perception of our industry or our prospects; (viii) general economic trends; and ix) Commodity price fluctuation In addition, stock markets have experienced price and volume fluctuations and the market prices of securities have been highly volatile. These fluctuations are often unrelated to operating performance and may adversely affect the market price of our common stock. As a result, investors may be unable to sell their shares at a fair price and you may lose all or part of your investment. Additional Issuance of Equity Securities May Result in Dilution to Our Existing Stockholders. Our Articles of Incorporation, as amended, authorize the issuance of150,000,000 shares of common stock. The Board of Directors has the authority to issue additional shares of our capital stock to provide additional financing in the future, including issuances in accordance with contractual terms, and the issuance of any such shares may result in a reduction of the book value or market price of the then outstanding shares of our common stock. If we do issue any such additional shares, such issuance also will cause a reduction in the proportionate ownership and voting power of all other stockholders. As a result of such dilution, your proportionate ownership interest and voting power will be decreased accordingly. Further, any such issuance could result in a change of control. 15 Because We May be Subject to the “Penny Stock” Rules, the Level of Trading Activity in our Stock May be Reduced, Which May Make it Difficult for Investors to Sell Their Shares. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the Securities and Exchange Commission. Penny stocks, like shares of our common stock, generally are equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on NASDAQ. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. Nevada Law and our Articles of Incorporation May Protect our Directors From Certain Types of Lawsuits. Nevada law provides that our officers and directors will not be liable to us or our stockholders for monetary damages for all but certain types of conduct as officers and directors. Our Bylaws permit us broad indemnification powers to all persons against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing stockholders from recovering damages against our officers and directors caused by their negligence, poor judgment or other circumstances. The indemnification provisions may require us to use our limited assets to defend our officers and directors against claims, including claims arising out of their negligence, poor judgment, or other circumstances. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. DESCRIPTION OF PROPERTY Our executive, administrative and operating offices are located at 1th Street, Suite 2110, Miami, Florida 33181. We are not currently under lease with regards to the offices. We believe that our facilities are adequate for our needs and that additional suitable space will be available on acceptable terms as required. ITEM 3. LEGAL PROCEEDINGS As of the date of this Annual Report, management is not aware of any legal proceedings contemplated by any governmental authority or any other party involving us or our properties. As of the date of this Annual Report, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. Management is not aware of any other legal proceedings pending or that have been threatened against us or our properties. ITEM 4. MINE SAFETY DISCLOSURE Not applicable. 16 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELAED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET INFORMATION Our common stock is listed for quotation on the Over-the-Counter Bulletin Board and OTCQB under the symbol “TRXA.” The following table sets forth the high and low bid prices relating to our common stock on a quarterly basis for the periods indicated as quoted by the NASDAQ OTC:BB stock market. These quotations reflect inter-dealer prices without retail mark-up, mark-down, or commissions, and may not reflect actual transactions. Quarter Ended High Bid Low Bid June 30, 2014 $ $ March 31, 2014 $ $ December 31, 2013 $ $ September 30, 2013 $ $ June 30, 2013 $ $ March 31, 2013 $ $ December 31, 2012 $ $ September 30, 2012 $ $ HOLDERS The approximate number of stockholders of record at the date of this Annual Report is 35. The number of stockholders of record does not include beneficial owners of our common stock, whose shares are held in the names of various dealers, clearing agencies, banks, brokers and other fiduciaries. DIVIDEND POLICY We have never declared or paid a cash dividend on our capital stock. We do not expect to pay cash dividends on our common stock in the foreseeable future. We currently intend to retain our earnings, if any, for use in our business. Any dividends declared in the future will be at the discretion of our Board of Directors. RECENT SALES OF UNREGISTREED SECURITIES During fiscal year ended June 30, 2014 and to date, we did not issued any shares of common stock other than shares issued for debt conversion as discussed below. During 2010, we had received monies from Boardwalk Business Developments Inc. ("Boardwalk") pursuant to an operating loan and other advances made by Boardwalk to us. Therefore, we evidenced the monies loaned by that certain convertible debenture dated June 30, 2010 (the "Convertible Debenture"), which Convertible Debenture was and has been evidenced on our audited financial statements. Subsequently, Boardwalk and certain assignees (collectively, the "Assignees") entered into those certain assignments of convertible debenture dated July 15, 2012 (the "Assignments") pursuant to which Boardwalk assigned and transferred to each of the Assignees a portion of its right, title and interest in and to the Debenture for payment of consideration from each of $8,000. The Assignees further assigned portions of their respective debt to others for consideration. We received those certain conversion notices dated September 21, 2014 from certain of the Assignees and others (collectively, the “Conversion Notices”) and desired to settle the debt evidenced by the Convertible Debenture in the aggregate amount of $691,926.00 by conversion into an aggregate post-Reverse Stock Split 1,835,834 shares of our restricted common stock at $0.3769 (which conversion price was changed based on the 1:1000 reverse stock split). Therefore, effective on September 21, 2014, our Board of Directors approved the issuance of an aggregate 1,835,834 shares of our restricted common stock to the Assignees and others in accordance with the terms and provisions of the respective Notices of Conversion. The shares of common stock were issued at $0.3769 per share. The shares of common stock were issued to United States residents in reliance on Section 4(2) promulgated under the United States Securities Act of 1933, as amended (the “Securities Act”). The securities have not been registered under the Securities Act or under any state securities laws and may not be offered or sold without registration with the United States Securities and Exchange Commission or an applicable exemption from the registration requirements. The Assignees and others acknowledged that the securities to be issued have not been registered under the Securities Act, that they understood the economic risk of an investment in the securities, and that they had the opportunity to ask questions of and receive answers from our management concerning any and all matters related to acquisition of the securities. 17 The shares are currently being issued and are deemed issued as of September 21, 2014. No Assignee or other subsequent assignee holds in the aggregate shares exceeding 4.99% of the total issued and outstanding shares of common stock. SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS. As of June 30, 2014, we had no compensation plans under which our equity securities were authorized for issuance. PENNY STOCK REGULATION Shares of our common stock will probably be subject to rules adopted the SEC that regulate broker-dealer practices in connection with transactions in “penny stocks.” Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in those securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the SEC, which contains the following: · a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; · a description of the broker’s or dealer’s duties to the customer and of the rights and remedies available to the customer with respect to violation to such duties or other requirements of securities’ laws; · a brief, clear, narrative description of a dealer market, including “bid” and “ask” prices for penny stocks and the significance of the spread between the “bid” and “ask” price; · a toll-free telephone number for inquiries on disciplinary actions; · definitions of significant terms in the disclosure document or in the conduct of trading in penny stocks; and · such other information and is in such form (including language, type, size and format), as the SEC shall require by rule or regulation. Prior to effecting any transaction in penny stock, the broker-dealer also must provide the customer the following: · the bid and offer quotations for the penny stock; · the compensation of the broker-dealer and its salesperson in the transaction; · the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and · monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for a stock that becomes subject to the penny stock rules. Holders of shares of our common stock may have difficulty selling those shares because our common stock will probably be subject to the penny stock rules. TRANSFER AGENT The stock transfer agent for our securities is Corporate Stock Transfer, 3200 Cherry Creek South Drive, Denver, Colorado 80209. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 18 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements for the years ended June 30, 2014 and June 30, 2013 together with notes thereto as included in this Annual Report on Form 10-K. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this Annual Report, particularly in the section entitled "Risk Factors." Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. We are a developmental stage company and have not generated any revenue to date. We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. RESULTS OF OPERATION Fiscal Year Ended June 30, 2014 Compared to Fiscal Year Ended June 30, 2013 Our net loss for fiscal year ended June 30, 2014 was ($37,637) compared to a net profit of $466,759 during fiscal year ended June 30, 2013, an increase in net loss of $429,122. During fiscal years ended June 30, 2014 and June 30, 2013, we did not generate any revenue. During fiscal year ended June 30, 2014, we incurred operating expenses of $37,637 compared to $49,486 incurred during fiscal year ended June 30, 2013, a decrease of $11,849. During fiscal year ended June 30, 2014, operating expenses consisted of: (i) $14,736 in transfer agent fees (2013: $-0-); (ii) $18,795 in professional fees (2013: $-0-); and (iii) $4,106 in general and administrative (2013: $49,486). General and administrative expenses generally include corporate overhead, financial and administrative contracted services, marketing, and consulting costs. The decrease in operating expenses was primarily attributable to the decrease in general and administrative of $45,380. We did not incur any management fees to our officers and directors during fiscal year ended June 30, 2014 and June 30, 2013. "Item 11. Executive Compensation”. During fiscal year ended June 30, 2013, we incurred net income of $516,245 compared to $-0- incurred during fiscal year ended June 30, 2014 realized from the write-off of assets and liabilities of the subsidiaries. This resulted in a net loss of ($37,637) incurred during fiscal year ended June 30, 2014 compared to net income of $466,759 incurred during fiscal year ended June 30, 2013. During fiscal year ended June 30, 2013, we also recognized a provision for income taxes of $158,637, which we incurred as a carryback loss resulting in a net of $-0-, compared to $-0- for fiscal year ended June 30, 2014. Therefore, our net loss and loss per share during fiscal year ended June 30, 2014 was ($37,637) or ($0.37) per share compared to a net profit and profit per share during fiscal year ended June 30, 2013 of $466,759 or 4.53 per share. The weighted average number of shares outstanding was 103,073 for both fiscal years ended June 30, 2014 and June 30, 2013. LIQUIDITY AND CAPITAL RESOURCES Fiscal Year Ended June 30, 2014 As of June 30, 2014, our current assets were $63 and our current liabilities were $691,923, which resulted in a working capital deficit of $691,860. As of June 30, 2014, current assets were comprised of $63 in cash and cash equivalents. As of June 30, 2014, current liabilities were comprised of $691,923 due to related party. As of June 30, 2014, our total assets were $63. The increase in assets from fiscal year ended June 30, 2013 was due to the increase in cash and cash equivalents. 19 As of June 30, 2014, our total liabilities were $691,923 comprised entirely of current liabilities. The increase in liabilities during fiscal year ended June 30, 2014 from fiscal year ended June 30, 2013 was primarily due to the increase in amounts due to related parties. Stockholders’ deficit increased from ($654,223) for fiscal year ended June 30, 2013 to ($691,860) for fiscal year ended June 30, 2014. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For fiscal year ended June 30, 2014, net cash flows used in operating activities was $63. Net cash flows used in operating activities during fiscal year ended June 30, 2014 consisted primarily of a net loss of ($37,637), which was adjusted by an increase of $37,700 due to related parties. For fiscal year ended June 30, 2013, net cash flows used in operating activities was $0-. Net cash flows used in operating activities during fiscal year ended June 30, 2013 consisted primarily of $466,759 in net profit, which was adjusted by an increase of $49,486 due to related parties and a decrease of ($516,245) in accrued expenses. Cash Flows from Investing Activities For fiscal years ended June 30, 2014 and June 30, 2013, net cash flows used in investing activities was $0. Cash Flows from Financing Activities For fiscal years ended June 30, 2014 and June 30, 2013, net cash flows used in financing activities was $-0-. PLAN OF OPERATION AND FUNDING We expect that working capital requirements will continue to be funded through a combination of our existing funds and generation of revenues. Our working capital requirements are expected to increase in line with the growth of our business. Our principal demands for liquidity are to increase business operations and for general corporate purposes. We intend to meet our liquidity requirements, including capital expenditures related to future business operations, and the expansion of our business, through cash flow provided by funds raised through proceeds from the issuance of debt or equity. MATERIAL COMMITMENTS Convertible Debenture As of June 30, 2014, we have a convertible debenture dated June 30, 2010 in the principal amount of $1,253,095 of which $603,095 has been either converted or paid. The convertible debenture accrues interest at the rate of 5% per annum and is convertible into shares of our common stock at the rate of $0.001 per share. As of September 21, 2014, the convertible debenture has been converted into shares of common stock. See "Item 5. PURCHASE OF SIGNIFICANT EQUIPMENT We do not intend to purchase any significant equipment during the next twelve months. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. 20 GOING CONCERN The independent auditors' report accompanying our June 30, 2014 and June 30, 2013 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business.We have suffered recurring losses from operations, have a working capital deficit and are currently in default of the payment terms of certain note agreements. These factors raise substantial doubt about our ability to continue as a going concern. RECENTLY ISSUED ACCOUNTING STANDARDS The following describes the recently issued accounting standards used in reporting our financial condition and results of operations. In some cases, accounting standards allow more than one alternative accounting method for reporting. Such is the case with accounting for oil and gas activities described below. In those cases, our reported results of operations would be different should we employ an alternative accounting method. ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements. This ASU affects all entities that are required to make disclosures about recurring and nonrecurring fair value measurements under FASB ASC Topic 820, originally issued as FASB Statement No. 157, Fair Value Measurements. The ASU requires certain new disclosures and clarifies two existing disclosure requirements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. This ASU supersedes most of the guidance in Topic 820, although many of the changes are clarifications of existing guidance or wording changes to align with IFRS 13. In addition, certain amendments in ASU 2011-04 change a particular principle or requirement for measuring fair value or disclosing information about fair value measurements. The amendments in ASU 2011-04 are effective for public entities for interim and annual periods beginning after December 15, 2011 Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. OFF-BALANCE SHEET ARRANGMENTS. We have no off-balance sheet arrangements. IITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements required by Item 8 are presented in the following order: 21 TABLE OF CONTENTS Reports of Independent Registered Public Accounting Firms F-1 Balance Sheets F-3 Statements of Operations and Comprehendisve Loss F-4 Statements of Cash Flows F-5 Statements of Stockholders’ Equity [Deficit] F-6 Notes to Financial Statements F-7 22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and shareholders of Trex Acquisition Corp. We have audited the accompanying consolidated balance sheets of Trex Acqusition Corp. (the “Company”) as of June 30, 2014 and the related statements of operations, stockholders’ deficit and cash flows for the year then ended. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United State of America; this includes the design, implementation and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on my audits.We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of June 30, 2014 and the results of its operations and its cash flows for the year ended June 30, 2014, in conformity with accounting principles generally accepted in the United States of America. Emphasis of Matter The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As described in Note 3 of the accompanying financial statements, the Company has a significant accumulated deficit and no cash to for payment of ongoing operating expenses, which raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to this matter are described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Terry L. Johnson, CPA Casselberry, Florida September 26,2014 F-1 GEORGE STEWART, CPA SEATTLE, WASHINGTON 98144 (206) 328-8554 FAX(206) 328-0383 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Sync2 Networks Corp. I have audited the accompanying balance sheets of Sync2 Networks Corp. (A Development Stage Company) as of June 30, 2013 and 2012, and the related statements of operations, stockholders’ equity and cash flows for the years ended June 30, 2013 and 2012 and for the period from January 16, 2008 (inception), to June 30, 2013. These financial statements are the responsibility of the Company’s management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sync2 Networks Corp., (A Development Stage Company) as of June 30, 2013 and 2012, and the results of its operations and cash flows for the years ended June 30, 2013 and 2012 and the period from January 16, 2008 (inception), to June 30, 2013 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note # 3 to the financial statements, the Company has had no operations and has no established source of revenue. This raises substantial doubt about its ability to continue as a going concern. Management’s plan in regard to these matters is also described in Note # 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ George Stewart Seattle, Washington September 25, 2013 September 29, 2014 F-2 TREX ACQUSITION CORP. (FORMERLY SYNC2 NETWORKS CORP.) (A Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30, June 30, Assets: Current assets Cash and cash equivalents $
